Case: 4:20-cv-00804-JMB Doc. #: 100 Filed: 04/12/21 Page: 1 of 2 PageID #: 1003




                     IN THE UNITED STATES DISTRICT COURT FOR THE
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

                                            )
  BILAL HASANIE HILL,                       )
                                            )
             Plaintiff,                     )
                                            )        Cause No. 4:20-cv-00804-JMB
  v.                                        )
                                            )
  ADVANCED CORRECTIONAL                     )
  HEALTHCARE, INC., et al.                  )
                                            )
             Defendant(s).                  )


         DEFENDANT ADVANCED CORRECTIONAL HEALTHCARE, INC.’S
              MOTION TO WITHDRAW IT’S MOTION TO COMPEL

             COMES NOW Defendant, Advanced Correctional Healthcare, Inc., by and

  through undersigned counsel, and hereby requests to withdraw its Motion to Compel

  (Doc. 94) and Suggestions in Support of its Motion to Compel (Doc. 95) since the

  discovery issues related to this Motion to Compel have been resolved.



                                                /s/ J. Thaddeus Eckenrode
                                                J. Thaddeus Eckenrode MO Bar No.: 31080
                                                ECKENRODE-MAUPIN, Attorneys at Law
                                                11477 Olde Cabin Rd., Ste. 110
                                                St. Louis, MO 63141
                                                (314) 726-6670 (Telephone)
                                                (314) 726-2106 (Fax)
                                                jte@eckenrode-law.com
                                                Attorney for Defendants Dr. Arthur Bentley,
                                                Dionne Kelley, Dr. Travis Schamber, and
                                                ACH




  5130.481                                 Page 1 of 2                 Cause No. 4:20-cv-00804-JMB
Case: 4:20-cv-00804-JMB Doc. #: 100 Filed: 04/12/21 Page: 2 of 2 PageID #: 1004




                              CERTIFICATE OF SERVICE

          The undersigned hereby certifies that a true and accurate copy of the foregoing
  was served via court’s electronic filing system and electronic mail on this 12th day of
  April, 2021 to the following:

  Brandon Gutshall
  Charles Eblen
  Shook Hardy, LLP – Kansas City
  2555 Grand Blvd, 19th Floor
  Kansas City, MO 64108
  Attorneys for Plaintiff

  Michael G. Berry
  Brittany Briggs
  NEWMAN COMLEY, P.C.
  601 Monroe Street
  P.O. Box 537
  Jefferson City, MO 65102
  Attorneys for Defendants Phelps County Sheriff’s Department, Phelps County Jail,
  Richard Lisenbe, Kelly Ratcliff, Unknown Glenn, and Joe Taylor

                                                /s/ Joan Monninger




  5130.481                                 Page 2 of 2                 Cause No. 4:20-cv-00804-JMB
